UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 26, or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-3319 DEL GLOBAL TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) New York 13-1784308 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11550 West King Street, Franklin Park, IL 60131 (Address of principal executive offices) (Zip Code) 847-288-7000 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x The number of shares of Registrant’s common stock outstanding as of May 30, 2008 was TABLE OF CONTENTS DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES Table of Contents Page No. PART I FINANCIAL INFORMATION ITEM 1FINANCIAL STATEMENTS 3 Consolidated Statements of Operations for the Three and Nine Months ended April 26, 2008 and April 28, 2007 3 Consolidated Balance Sheets - April 26, 2008 and July 28, 2007 4-5 Consolidated Statements of Cash Flows for the Nine Months ended April 26, 2008 and April 28, 2007 6 Notes to Consolidated Financial Statements 7-15 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15-23 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 Item 4T. CONTROLS AND PROCEDURES 23 PART II OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 23-25 Item 1A. RISK FACTORS 25 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 25 Item 6. EXHIBITS 26 SIGNATURES 27 2 TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (DOLLARS IN THOUSANDS EXCEPT PER SHARE AMOUNTS) (UNAUDITED) Three Months Ended Nine Months Ended April 26, 2008 April28, 2007 April 26, 2008 April 28,2007 NET SALES $ 24,450 $ 27,122 $ 81,059 $ 73,179 COST OF SALES 18,735 21,097 61,424 56,408 GROSS MARGIN 5,715 6,025 19,635 16,771 Selling, general and administrative 4,335 3,465 12,300 10,455 Research and development 677 540 1,814 1,508 Goodwill impairment 1,911 - 1,911 - Total operating expenses 6,923 4,005 16,025 11,963 OPERATING INCOME (LOSS) (1,208 ) 2,020 3,610 4,808 Interest expense, net of interest income of $26 and $115 for the three and nine months ended in 2008, respectively and $44 for the three and nine months ended in 2007 (80 ) (197 ) (229 ) (885 ) Other income (loss) (26 ) (34 ) 29 (62 ) INCOME (LOSS) BEFORE INCOME TAX PROVISION (1,314 ) 1,789 3,410 3,861 INCOME TAX PROVISION 324 733 2,515 2,210 NET INCOME (LOSS) $ (1,638 ) $ 1,056 $ 895 $ 1,651 NET INCOME (LOSS) PER BASIC SHARE $ (0.07 ) $ 0.06 $ 0.04 $ 0.12 Weighted average shares outstanding 24,197,755 17,221,706 24,179,577 13,509,306 NET INCOME (LOSS) PER DILUTED SHARE $ (0.07 ) $ 0.06 $ 0.04 $ 0.12 Weighted average shares outstanding 24,197,755 17,577,210 24,715,789 13,808,630 See notes to consolidated financial statements. 3 TABLE OF CONTENTS DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (DOLLARS IN THOUSANDS EXCEPT PAR VALUE) (UNAUDITED) ASSETS April 26, 2008 July 28, 2007 CURRENT ASSETS: Cash and cash equivalents $ 6,741 $ 7,860 Trade receivables (net of allowance for doubtful accounts of $1,829 and $1,569 at April 26, 2008 and July 28, 2007, respectively) 24,703 21,221 Inventories 20,996 21,930 Prepaid expenses and other current assets 1,068 1,180 Total current assets 53,508 52,191 NON-CURRENT ASSETS: Property, plant and equipment, net 7,269 6,511 Deferred income taxes 954 1,011 Goodwill 4,526 6,437 Other assets 146 189 Total non-current assets 12,895 14,148 TOTAL ASSETS $ 66,403 $ 66,339 See notes to consolidated financial statements. 4 TABLE OF CONTENTS DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (DOLLARS IN THOUSANDS EXCEPT PAR VALUE) (UNAUDITED) LIABILITIES AND SHAREHOLDERS’ EQUITY April 26, 2008 July 28, 2007 CURRENT LIABILITIES: Current portion of long-term debt $ 1,545 $ 1,086 Accounts payable – trade 13,001 17,125 Accrued expenses 8,166 7,432 Income taxes payable 1,304 1,570 Total current liabilities 24,016 27,213 NON-CURRENT LIABILITIES: Long-term debt, less current portion 5,005 5,398 Deferred income taxes - 292 Other long-term liabilities 3,345 3,240 Total non-current liabilities 8,350 8,930 Total liabilities 32,366 36,143 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Common stock, $.10 par value; Authorized 50,000,000; issued-24,897,723 and 24,753,526 at April 26, 2008 and July 28, 2007, respectively 2,490 2,475 Additional paid-in capital 80,308 79,726 Treasury shares – 654,464 and 622,770 shares, at cost at April 26, 2008 and July 28, 2007, respectively (5,615 ) (5,546 ) Accumulated other comprehensive income 4,291 1,880 Accumulated deficit (47,437 ) (48,339 ) Total shareholders' equity 34,037 30,196 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 66,403 $ 66,339 See notes to consolidated financial statements. 5 TABLE OF CONTENTS DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (DOLLARS IN THOUSANDS) (UNAUDITED) Nine Months Ended April 26, 2008 April 28, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 895 $ 1,651 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 736 673 Deferred income tax provision 209 188 Imputed interest – subordinated note - 185 Stock based compensation expense 382 167 Goodwill impairment 1,911 - Other 9 60 Changes in operating assets and liabilities: Trade receivables (814 ) (2,210 ) Inventories 3,258 (4,990 ) Prepaid expenses and other current assets 213 (360 ) Other assets 51 79 Accounts payable – trade (5,732 ) 3,934 Accrued expenses 48 1,458 Payment of accrued litigation settlement costs - (200 ) Income taxes payable (779 ) 1,331 Other long-term liabilities (390 ) 136 Net cash provided by (used in) operating activities (3 ) 2,102 CASH FLOWS FROM INVESTING ACTIVITIES: Property, plant and equipment purchases (736 ) (553 ) Net cash used in investing activities (736 ) (553 ) CASH FLOWS FROM FINANCING ACTIVITIES: Borrowings under short-term credit facilities - 37,193 Repayments under short-term credit facilities - (43,247 ) Borrowing of long-term debt - 3,079 Repayment of long-term debt (950 ) (5,794 ) Proceeds from rights offering, net of related costs - 12,367 Proceeds from stock option exercises 44 27 Proceeds from warrant exercises 101 551 Net cash provided by (used in) financing activities (805 ) 4,176 EFFECT OF EXCHANGE RATE CHANGES ON CASH 425 61 CASH AND CASH EQUIVALENTS INCREASE (DECREASE) FOR THE PERIOD (1,119 ) 5,786 CASH AND CASH EQUIVALENTS, BEGINNING OF THE PERIOD 7,860 333 CASH AND CASH EQUIVALENTS, END OF THE PERIOD $ 6,741 $ 6,119 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for Interest $ 305 $ 744 Taxes 3,073 837 See notes to consolidated financial statements. 6 TABLE OF CONTENTS DEL GLOBAL TECHNOLOGIES CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) (Unaudited) BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Del Global Technologies Corp. and subsidiaries (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation of the results for the interim periods have been included.Results of operations for the interim periods are not necessarily indicative of the results that may be expected for the full year.These consolidated financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company’s annual report on Form 10-K filed with the Securities and Exchange Commission for the fiscal year ended July 28, 2007.Certain prior year’s amounts have been reclassified to conform to the current period presentation. The Company’s fiscal year-end is based on a 52/53-week cycle ending on the Saturday nearest to July 31.Results of the Company’s subsidiary, Villa Sistemi Medicali S.p.A. (“Villa”), are consolidated into Del Global’s consolidated financial statements based on a fiscal year that ends on June 30 and are reported on a one-month lag. REVENUE RECOGNITION The Company recognizes revenue upon shipment, provided there is persuasive evidence of an arrangement, there are no uncertainties concerning acceptance, the sales price is fixed, collection of the receivable is probable and only perfunctory obligations related to the arrangement need to be completed.The Company maintains a sales return allowance, based upon historical patterns, to cover estimated normal course of business returns, including defective or out of specification product.The Company’s products are covered primarily by one year warranty plans and in some cases optional extended warranties for up to five years are offered.The Company establishes allowances for warranties on an aggregate basis for specifically identified, as well as anticipated, warranty claims based on contractual terms, product conditions and actual warranty experience by product line.The Company recognizes service revenue when repairs or out of warranty repairs are completed.The Company has a Food & Drug Administration obligation to continue to provide repair service for certain medical systems for up to seven years past the warranty period.These repairs are billed to the customers at market rates. NEW ACCOUNTING PRONOUNCEMENTS In March 2008, the Financial Accounting Standards Board (the “FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 161, Disclosures about Derivative Instruments and Hedging Activities, an amendment of SFAS No. 133.The Statement requires enhanced disclosures about an entity’s derivative and hedging activities.The Statement is effective for fiscal years and interim periods beginning after November 15, 2008.The Company is currently evaluating the requirements of SFAS 161, but does not expect it to have a material impact. In December 2007, the FASB issued SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statementsan amendment of ARB No. 51 (“SFAS 160”). SFAS 160 requires identification and presentation of ownership interests in subsidiaries held by parties other than the Company in the consolidated financial statements within the equity section but separate from the equity owned by the Company.SFAS 160 also requires that (1) the amount of consolidated net income attributable to the parent and to the noncontrolling interest be clearly identified and presented on the face of the consolidated statement of operations, (2) changes in ownership interest be accounted for similarly, as equity transactions (3) and when a subsidiary is deconsolidated, any retained noncontrolling equity investment in the former subsidiary and the gain or loss on the deconsolidation of the subsidiary be measured at fair value.
